                                   I   I                                            I        I



Case 2:19-cv-08100-CCC-JBC Document 1 Filed 03/07/19 Page 1 of 17 PageID: 1




 WILLIAM F KAETZ
 437 Abbott Road
                                                                                        !]
 Paramus NJ 07652
 201-753-1063                                                                                    ~.   -I
                                                                                                       '

       Plaintiff
                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY

 WILLIAM F KAETZ                                     Case No.:
 Pl.aintiff

 vs.                                       CIVIL COMPLAINT - JURY TRIAL DEMANDED

 The United States
 The United States of America
 Hillary Clinton
 Barack Hussein Obama
 Defendants


                            42 U.S.C. § 1983 COMPLAINT


        PLEASE TAKE NOTICE that on March 7,                      2019,   plaintiff William

 Kaetz, prose, files this 42 U.S.C. § 1983 civil complaint in the

 United      States     District       Court      District       of    New   Jersey               against

 defendants;       The United States,             This includes all members of the

 Executive,        legislative         and      Judicial        branches       of        the               U.S.

 government created by the U.S. Constitution in their official and

 personal capacity, The United States of America, this includes the

 50 states of the United States of America that includes all members

 of    the   Executive,    legislative           and        Judicial   branches     of                the    50

 states      of   the   United   States        of    America      in   their    official                    and

 personal capacity, Hillary Clinton, and Barack Hussein Obama; This

 complaint is to redress the following:


                                             Page 1 of 17
                                 I    II




Case 2:19-cv-08100-CCC-JBC Document 1 Filed 03/07/19 Page 2 of 17 PageID: 2




                                     CAUSES OF ACTION


 1.    Violations of oath of office.

 2.    Violation of plaintiff's state and federal due process

 rights.

 3.    Nationality discrimination against plaintiff, a citizen of

 the United States of America.


                                STATEMENT OF CLAIMS


       plaintiff William Kaetz, prose, files this 42 U.S.C. § 1983

 civil complaint in the United States District Court District of

 New Jersey against defendants for the following reasons:

 1.    A declaratory decree was violated and declaratory relief was

 unavailable.

 2.    The    defendants'   actions           constitute   unlawful   practices   and

 violations of plaintiff's U.S.                 and States Constitutional rights

 because each individual defendant has, and, continues to, violate

 their oath of office that creates violations of plaintiff's state

 and federal due process rights, and, by usurping the laws of these

 lands,      the   U.S.   and        States      Constitutions,   each   individual

 discriminates against plaintiff's nationality;                   a citizen of the

 United States of America.

 3.    The defendants' actions constitute acts of fraud and treason

 by willfully violating each individual defendant's oath of office

                                           Page 2 of 17
                                I    I



Case 2:19-cv-08100-CCC-JBC Document 1 Filed 03/07/19 Page 3 of 17 PageID: 3




 by allowing       known enemies of plaintiff's nation in plaintiff's

 nation's     official       offices       that     require       the     oath     of     office

 declaratory decree with the               knowledge that these               known enemies

 cannot and will not adhere to the oath of office. The defendants'

 acts of fraud and treason infringes plaintiff's state and federal

 constitutional       rights        and    discriminates            against       plaintiff's

 nationality, a citizen of the United States of America.

 4.     It is well     known fact all Socialists and Muslims will not

 assimilate to our constitutional republic form of government and

 all    defendants     have     allowed         demonstrations           of    advocacy       to

 overthrow     our     constitutional              form      of     government          without

 prosecution therefore Socialists and Muslims and their supporters

 cannot be in any government job because they cannot and will not

 adhere to the oath of office and will always attempt to overthrow

 our constitutional form of government because of their beliefs and

 religion, it's just facts and a matter of law. These willful acts

 of    oath   of    office    violations,           fraud     and       treason     infringes

 plaintiff's       state      and        federal         constitutional          rights     and

 discriminates against plaintiff's nationality,                          a citizen of the

 United States of America.




                                          Page 3 of 17
                               I    I                                        I   I


Case 2:19-cv-08100-CCC-JBC Document 1 Filed 03/07/19 Page 4 of 17 PageID: 4




                                            FACTS


 1.     The Founding Fathers went to great lengths to ensure that we

 were a republic and not a democracy.                    In fact,   the word democracy

 does     not   appear    in       the     Declaration        of    Independence,           the

 Constitution, or any other of our founding documents.

 2.     A few quotations expressed by the Founders about democracy:

      a. In Federalist Paper No.           10,    James Madison wanted to prevent

        rule by majority faction,                saying,    "Measures are        too often

        decided, not according to the rules of justice and the rights

        of the minor party, but by the superior force of an interested

        and overbearing majority."

      b. John Adams warned in a letter, "Remember democracy never lasts

        long.   It   soon wastes,         exhausts,       and murders     itself.         There

        never was a democracy yet, that did not commit suicide."

      c. Edmund Randolph said,           "That in tracing these evils to their

        origin, every man had found it in the turbulence and follies

        of democracy."

      d. Then-Chief    Justice          John     Marshall     observed,     "Between          a

        balanced republic and a                democracy,    the difference          is    like

        that between order and chaos."

 3.     The Founders expressed contempt for the tyranny of majority

 rule, and throughout our Constitution, they placed impediments to

 that tyranny.

                                          Page 4 of 17
                                 I    I                                           I   I




• Case 2:19-cv-08100-CCC-JBC         Document 1 Filed 03/07/19 Page 5 of 17 PageID: 5




   4.    Two houses of Congress pose one obstacle to majority rule.

   That is,     51 senators can block the wishes of 435 representatives

   and 49 senators. The president can veto the wishes of 535 members

   of Congress.      It takes two-thirds of both houses of Congress to

   override a presidential veto. To change the Constitution requires

   not a majority but a two-thirds vote of both houses,                               and if an

   amendment is approved,        it requires ratification by three-fourths

   of state legislatures.

  5.     The recent years have proven our elected representatives have

   little to no interest in presenting or passing legislation that

  passes constitutional muster.                   A myriad of laws such as                Patriot

  Act,     GM    takeover,   NDAA,        Bank        bailouts,     operating         government

  without formal budget,             mandated Healthcare,               mandated Education,

  mandated Vaccines,         Infanticide,            and legislative assaults on the

  Second        Amendment.    All         of       this       becomes    taxation         without

   representation because defendants are not representing the laws of

  these lands, the U.S. and States Constitutions. All of this points

  to    an out    of control    tyrannical              government      our   founders      never

  intended but clearly warned us about.

  6.     The oath of office is now treated as just words to be said

  but no one holds those taking the oath responsible. Violating the

  oath is codified as a violation of federal law and executive order

  and all 50 states have similar laws for violating oath of office.

  The oath taken by defendants is similar to all and reads,

                                               Page S of 17
                                   I   I                                                    I   I



Case 2:19-cv-08100-CCC-JBC Document 1 Filed 03/07/19 Page 6 of 17 PageID: 6




         I do solemnly swear (or affirm) that I will support and

         defend the Constitution of the United States against all

         enemies,      foreign and domestic;                      that    I    will bear true

         faith   and    allegiance              to    the     same;       that   I   take           this

         obligation      freely,       without              any mental         reservation            or

         purpose of evasion; and that I will well and faithfully

         discharge the duties of the office on which I am about

         to enter: So help me God.

 7.      It is apparent that the section of the oath that seems almost

 daily    violated      by   defendants                is    "I    will       bear   true       faith        and

 allegiance to the same; that I take this obligation freely, without

 reservation or purpose of evasion;"

 8.      The   defendants     have         been        knowingly presenting                 legislation

 contrary to the constitution and then relying on legal challenges

 to make it to supreme court for final disposition,                                    that is still

 a violation of the oath taken no matter the law eristic maneuver

 of   passing       legislation            as        constitutional            and   waiting           for     a

 challenge.

 9.      If these were your children you would immediately scold for

 exceeding limits by their hope of getting away with trouble but

 suffering consequences for only the most egregious just by sheer

 quantity, its evasive both by the defendants and by children, both

 should be accountable.




                                                 Page 6 of 17
                                I    II     11


Case 2:19-cv-08100-CCC-JBC Document 1 Filed 03/07/19 Page 7 of 17 PageID: 7




 10.   Below    is   the most       detailed           listing       of   codes     covering   the

 subject of congressional oath and penalties for violation, Federal

 law regulating oath of office by government officials is divided

 into four parts along with an executive order which further defines

 the law for purposes of enforcement. The states have similar laws.

 11.   5 U.S.C. 3331, provides the text of the actual oath of office

 members of Congress are required to take before assuming office.

 12.   5 U.S.C. 3333 requires members of Congress sign an affidavit

 that they have taken the oath of office required by 5 U.S.C. 3331

 and have not or will not violate that oath of office during their

 tenure of office as defined by the third part of the law.

 13.   5 U.S.C.      7311 which explicitly makes it a federal criminal

 offense (and a violation of oath of office) for anyone employed in

 the United States Government                    ( including members of Congress)              to

 "advocate the overthrow of our constitutional form of government".

 14.   The fourth federal law, 18 U.S.C. 1918 provides penalties for

 violation of oath office described in 5 U.S.C. 7311 which include:

 (1) removal from office and;                (2) confinement or a fine.

 15.   The     definition   of            "advocate"          is     further      specified    in

 Executive     Order   10450        which        for    the        purposes    of    enforcement

 supplements 5 U.S.C. 7311. One provision of Executive Order 10450

 specifies it is a violation of 5 U.S.C. 7311 for any person taking

 the oath of office to advocate "the alteration ... of the form of

 the government of the United States by unconstitutional means."

                                            Page 7 of 17
                                  I    I                                                   I   I


Case 2:19-cv-08100-CCC-JBC Document 1 Filed 03/07/19 Page 8 of 17 PageID: 8




 16.   Our form of government is defined by the Constitution of the

 United     States.      It    can         only   be    "altered"              by    constitutional

 amendment. Thus, according to Executive Order 10450 (and therefore

 5 U.S. 7311) any act taken by government officials who have taken

 the oath of office prescribed by 5 U.S.C.                              3331 which alters the

 form of government other than by amendment, is a criminal violation

 of the 5 U.S.C. 7311.

 17.   This should be a non-partisan subject simply due to the fact

 this has been going on for long decades and both parties are guilty

 according to the law.

 18.   Anyone that is paying attention has watched a slow and steady

 deterioration of personal                  freedoms,        and       it's      about     to      reach a

 tipping point where those hard fought rights become meaningless.

 19.   In   other     words,      it       doesn't      take       a    genius        to       see    we're

 traveling at breakneck speed down a                          road towards               tyranny.         The

 scales could be tipped back somewhat if the public had awareness

 that the oath has teeth and voiced expectation that it be taken

 seriously. But on the other hand, the alternative might eventually

 become necessary in the words of Thomas Jefferson,                                      "The tree of

 liberty must be refreshed from time                          to time with the blood of

 patriots    and    tyrants."         We     do   not       have       to     go    that       far,      this

 complaint    is    to    bring       teeth       to    the    oath         of      office         and    our

 constitutional form of government and to stop the abuse of power.




                                             Page 8 of 17
                                   I    I                                        I   I


    Case 2:19-cv-08100-CCC-JBC Document 1 Filed 03/07/19 Page 9 of 17 PageID: 9
"




     20.    The founders of the United States of America never intended

     for Americans to trust their government. Our entire Constitution

     was predicated on the notion that government was a necessary evil,

     to be restrained and minimized as much as possible, and that's why

     there is an oath of office and the second amendment with the words

     "shall not be infringed", and all other checks and balances in our

     American system.


                        COUNT 1 - VIOLATION OF OATH OF OFFICE


     1.     Legislators, public employees, and other public servants may

     face severe consequences for violating the public trust. The range

     of    penal ties   includes       censure,    removal      from   office,           permanent

     disqualification      from    holding        any   state   position,   restitution,

     decades in prison, and fines up into the hundreds of thousands of

     dollars.    (Please see attachment with state laws titled Penalties

     for Violations of State Ethics and Public Corruption Laws)

     2.     The Constitution requires that all members of Congress must

     take an oath of office to support the Constitution before assuming

     office.    In order to comply with the Constitution,                   Congress has

     enacted federal      laws to execute and enforce this constitutional

     requirement. This requirement is in every branch of government.

     3.     Federal law regulating oath of office by government officials

     is divided into four parts along with an executive order which

     further defines the law for purposes of enforcement.

                                            Page 9 of 17
                                I    II     11                                     I I

Case 2:19-cv-08100-CCC-JBC Document 1 Filed 03/07/19 Page 10 of 17 PageID: 10
"



  4.    5 U.S.C. 3331, provides the text of the actual oath of office

  members of Congress are required to take before assuming office.

  5.    5 U.S.C. 3333 requires members of Congress sign an affidavit

  that they have taken the oath of office required by 5 U.S.C. 3331

  and have not or will not violate that oath of office during their

  tenure of office as defined by the third part of the law.

  6.    5 U.S.C.    7311 which explicitly makes it a federal criminal

  offense (and a violation of oath of office) for anyone employed in

  the United States Government                   ( including members of Congress)           to

  "advocate the overthrow of our constitutional form of government".

  7.    The fourth federal law, 18 U.S.C. 1918 provides penalties for

  violation of oath office described in 5 U.S.C. 7311 which include:

  ( 1) removal from office and;              ( 2) confinement or a fine.

  8.    The     definition    of          "advocate"         is     further    specified    in

  Executive     Order   10450       which        for   the        purposes    of   enforcement

  supplements 5 U.S.C. 7311. One provision of Executive Order 10450

  specifies it is a violation of 5 U.S.C. 7311 for any person taking

  the oath of office to advocate "the alteration ... of the form of

  the government of the United States by unconstitutional means."

  9.    Our form of government is defined by the Constitution of the

  United      States.   It   can          only    be    "altered"       by    constitutional

  amendment. Thus, according to Executive Order 10450 (and therefore

  5 U.S. 7311) any act taken by government officials who have taken

  the oath of office prescribed by 5 U.S.C.                          3331 which alters the

                                            Page 10 of 17
                                       I    I                                            I   I


    Case 2:19-cv-08100-CCC-JBC Document 1 Filed 03/07/19 Page 11 of 17 PageID: 11
•




      form of government other than by amendment, is a criminal violation

      of the 5 U.S.C. 7311.

      10.     Congress has never altered the Article V Convention clause by

      constitutional amendment. Hence, the original language written in

      the law by the Framers and its original intent remains undisturbed

      and intact. That law specifies a convention call is peremptory on

      Congress when the states have applied for a convention call and

      uses    the    word   "shall"        to    state      this.     Such    alteration             to   the

      constitution without an Article V Convention and a constitutional

      amendment is a criminal violation of 5 U.S.C. 7311 and 18 U.S.C.

      1918.

      11.     In    addition,   the        members     of    Congress        committed           a   second

      criminal violation of their oaths of office regarding an Article

      V Convention call. 5 U.S.C. 7311 clearly specifies it is a criminal

      violation for any member of Congress to advocate the overthrow of

      our constitutional form of government. The definition of the word

      "advocate" is to:         "defend by argument before a                    tribunal or the

      public: support or recommend publicly."

      12.     This lawsuit was brought because the defendants has refused

      to    obey    the   law   of    the       Constitution.         Such    refusal            obviously

      establishes the objective of the defendants to overthrow our form

      of government by establishing they                         ( the defendants)   can disobey

      the law of the Constitution and thus overthrow our constitutional

      form of government.

                                                 Page 11 of 17
                                   I   I                                                 I I


Case 2:19-cv-08100-CCC-JBC Document 1 Filed 03/07/19 Page 12 of 17 PageID: 12




  13.   The word "peremptory" precludes any objection whatsoever by

  the   defendants    to    refuse          to     obey      their    oath    of    office.          This

  peremptory   preclusion          certainly            includes      joining       a   lawsuit        to

  oppose   obeying the       law of the             Cons ti tut ion.     That       act        not only

  violates the law of the Constitution but 5 U.S.C. 7311 as well.

  14.   If and When the defendants join to oppose this lawsuit their

  opposition will become part of the court record and therefore a

  matter of public record.                 Thus,    regardless of whatever arguments

  for such opposition will be presented by their legal counsel to

  justify their opposition,                the criminal violation of the oath of

  office   occurred    because             the    defendants         joined   the       lawsuit        to

  publicly   declare       their       opposition            to   obeying     the       law     of    the

  Constitution.

  WHEREFORE, Plaintiff William F. Kaetz demands judgment declaring:

  1.    All government officials advocating unconstitutional agendas

  be prohibited to have any authority whatsoever because they violate

  their oath of office.

   2.   Prohibit     all     government             officials         illegally          advocating

  unconstitutional         agendas               from     advocating          unconstitutional

  propaganda through all news broadcasting stations and all social

  media. First amendment rights restricted by the oath of office.

  3.    All government officials advocating unconstitutional agendas

  be replaced with advocators of our laws of this land, the U.S. and

  States Constitutions as their oath of office dictates.

                                             Page 12 of 17
                              I   I                                           I   I


Case
,.   2:19-cv-08100-CCC-JBC Document 1 Filed 03/07/19 Page 13 of 17 PageID: 13




  4.   All government officials advocating unconstitutional agendas

  be barred from ever holding office anywhere                     in the USA and be

  charged with violating their oath of office.

  5.   Seize all the wealth of all government officials advocating

  unconstitutional agendas whom gained wealth by their illegal deeds

  violating their oath of office.

  6.   All government officials advocating unconstitutional agendas

  be silenced from advocating unconstitutional agendas while holding

  office without official power until they are replaced.

  7.   All government officials found violating their oath of office

  be prosecuted to the full extent of the law.



                                       COUNT 2

               VIOLATION OF STATE AND FEDERAL DUE PROCESS




  1.   The   Plaintiff    repeats     all    the      above    allegations        contained

  above as if the same were here set forth at length.

  2.   The plaintiff was led to believe the defendants will follow

  the rule of law by their oath of office.

  3.   The   defendants    committed        fraud     and     treason   and       failed   to

  follow the rule of law and violated the U.S. Constitution and State

  Constitutions.

  4.   The   defendant's    actions         violate      plaintiff's      due         process

  rights.


                                      Page 13 of 17
                             I   I                                   I   I


Case 2:19-cv-08100-CCC-JBC Document 1 Filed 03/07/19 Page 14 of 17 PageID: 14




  WHEREFORE, Plaintiff William F. Kaetz demands judgment declaring:

  1.    All government officials advocating unconstitutional agendas

  be prohibited to have any authority whatsoever because they violate

  their oath of office.

  2.    Prohibit   all    government       officials    illegally        advocating

  unconstitutional       agendas      from       advocating     unconstitutional

  propaganda through all news broadcasting stations and all social

  media. First amendment rights restricted by the oath of office.

  3.    All government officials advocating unconstitutional agendas

  be replaced with advocators of our laws of this land, the U.S. and

  States Constitutions as their oath of office dictates.

  4.    All government officials advocating unconstitutional agendas

  be barred from ever holding office anywhere                 in the USA and be

  charged with violating their oath of office.

  5.    Seize all the wealth of all government officials advocating

  unconstitutional agendas whom gained wealth by their illegal deeds

  violating their oath of office.

  6.   All government officials advocating unconstitutional agendas

  be silenced from advocating unconstitutional agendas while holding

  office without official power until they are replaced.

  7.   All government officials found violating their oath of office

  be prosecuted to the full extent of the law.




                                     Page 14 of 17
                                       I   II    11                                      I   I




...   •·Case 2:19-cv-08100-CCC-JBC    Document 1 Filed 03/07/19 Page 15 of 17 PageID: 15




                                                 COUNT 3

              CIVIL RIGHTS VIOLATION - NATIONALITY DISCRIMINATION AGAINST

                 PLAINTIFF, A CITIZEN OF THE UNITED STATES OF AMERICA.


         1.    The    Plaintiff    repeats      all    the      above    allegations         contained

         above as if the same were here set forth at length.

         2.    The plaintiff was led to believe the defendants will follow

         the rule of law by their oath of office.

         3.     The   defendants    committed         fraud     and     treason    and       failed   to

         follow the rule of law and violated the U.S. Constitution and State

         Constitutions and are advocating unconstitutional agendas.

         4.     the    defendant's         actions           are      acts    of         nationality

         discrimination against plaintiff,               a citizen of the United States

         of America and violate plaintiff's civil rights.

         WHEREFORE, Plaintiff William F. Kaetz demands judgment declaring:

         1.    All government officials advocating unconstitutional agendas

         be prohibited to have any authority whatsoever because they violate

         their oath of office.

         2.     Prohibit   all     government          officials         illegally        advocating

         unconstitutional         agendas        from        advocating       unconstitutional

         propaganda through all news broadcasting stations and all social

         media. First amendment rights restricted by the oath of office.




                                                Page 15 of 17
                                    I    II                                        I I



-
Case 2:19-cv-08100-CCC-JBC Document 1 Filed 03/07/19 Page 16 of 17 PageID: 16




    3.   All government officials advocating unconstitutional agendas

    be replaced with advocators of our laws of this land, the U.S. and

    States Constitutions as their oath of office dictates.

    4.   All government officials advocating unconstitutional agendas

    be barred from ever holding office anywhere                            in the USA and be

    charged with violating their oath of office.

    5.   Seize all the wealth of all government officials advocating

    unconstitutional agendas whom gained wealth by their illegal deeds

    violating their oath of office.

    6.   All government officials advocating unconstitutional agendas

    be silenced from advocating unconstitutional agendas while holding

    office without official power until they are replaced.

    7.   All government officials found violating their oath of office

    be prosecuted to the full extent of the law.


                                        RELIEF REQUESTED


    1.   All   seized      wealth       to     go     in     a   benefit   fund   created       and

    controlled by the plaintiff for citizens of the United States of

    America    for   the    harm        done     by        the   unconstitutional        acts    of

    defendants.

    2.   All unconstitutional laws created by oath of office violators

    be removed.

    3.   The amount Plaintiff is seeking is $20,000,000.00 damages for

    the harm done to him by the unconstitutional acts of defendants.

                                              Page 16 of 17
                                        I   II     11                     I   I



          Case 2:19-cv-08100-CCC-JBC Document 1 Filed 03/07/19 Page 17 of 17 PageID: 17
-   '.   -..




                                                 CERIFICATION


                    I certify that the foregoing statements made by me are true.

               I am aware that if any of the foregoing statements made by me are

               willfully false,   I am subject to punishment.



                                  ~I
               437 Abbott Road
               Paramus NJ 07652
               201 753 1063
               Plaintiff




                                                  Page 17 of 17
